ICJ_087_MaritimeDelimitation_QAT_BHR_1999-02-17_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIES
ET ORDONNANCES

1999
(I)

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS
AND ORDERS

 
COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREIN

(QATAR c. BAHREIN)

ORDONNANCE DU 17 FEVRIER 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR ry. BAHRAIN)

ORDER OF 17 FEBRUARY 1999
Mode officiel de citation:

Délimitation maritime et questions territoriales
entre Qatar et Bahreïn, ordonnance du 17 février 1999,
C.LJ. Recueil 1999, p. 3

Official citation:

Maritime Delimitation and Territorial Questions
between Qatar and Bahrain, Order of 17 February 1999,
1 C.J. Reports 1999, p. 3

 

N° de vente:
ISSN 0074-4441 Sales number 7 1 9

ISBN 92-1-070788-5

 

 

 
17 FEVRIER 1999

ORDONNANCE

DELIMITATION MARITIME ET QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREIN

(QATAR c. BAHREIN)

MARITIME DELIMITATION AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR r. BAHRAIN)

17 FEBRUARY 1999

ORDER
INTERNATIONAL COURT OF JUSTICE

YEAR 1999

17 February 1999

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR v. BAHRAIN)

ORDER

Present: President SCHWEBEL: Vice-President WEERAMANTRY; Judges
ObA, BEDJIAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI, FLEISCH-
HAUER, KOROMA, VERESHCHETIN, HIGGINS, PARRA-ARANGUREN,
KOOLMANS, REZEK; Judge ad hoc Torres BERNARDEZ; Regis-
trar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Articles 48 and 49 of the Statute of the Court and to
Articles 44, 49 and 50 of the Rules of Court,

Having regard to the Order dated 30 March 1998, whereby the Court,
taking into account the views of the Parties,

“Fixfed] 30 September 1998 as the time-limit for the filing by
Qatar of an interim report, to be as comprehensive and specific as
possible, on the question of the authenticity of each of the docu-
ments challenged by Bahrain in the case;

Direct{ed] the submission of a Reply on the merits by each of the
Parties, and decide/d} that the Reply of Qatar [would] contain its

4

1999
17 February
General List
No. 87
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (ORD. 17 II 99) 4

detailed and definitive position on the question of the authenticity of
each of the documents challenged by Bahrain and that the Reply of
Bahrain [would] contain its observations on the interim report of
Qatar; and fixfed/ 30 March 1999 as the time-limit for the filing of
[those] pleadings” ;

Whereas, on 30 September 1998, Qatar, referring to the above-
mentioned Order, submitted an “Interim Report”, to which were appended,
inter alia, four experts’ reports prepared in the summer of 1998, the first
two of which concerned the material authenticity of the Qatari docu-
ments, while the other two dealt with the historical consistency of the
content of those documents; whereas, in that Report, Qatar, after explain-
ing the origin of the documents in question and the reasons which had led
it to submit those documents to the Court, stated on the one hand
that, on the question of the material authenticity of the documents, there
were differing views not only between the respective experts of the
Parties, but also between its own experts, and on the other hand that, as
far as the historical aspects were concerned, the experts that it had con-
sulted considered that Bahrain’s assertions showed exaggerations and
distortions; and whereas Qatar ended its Report with a conclusion in the
following terms:

“As indicated above, after receiving its various expert’s reports
and in the light of the conflicting views amongst the Parties’ experts,
Qatar has decided that it will disregard all the 82 challenged docu-
ments for the purposes of the present case so as to enable the Court
to address the merits of the case without further procedural compli-
cations. It does so, however, with the proviso that it does not accept
Bahrain’s distortions of the historical facts or its exaggerations of
the effect of the challenged documents on Qatar’s case”;

and whereas, on the same day, the Registrar transmitted a certified copy
of the said Report and its annexes to the Agent of Bahrain;

Whereas, under cover of a letter with annexes dated 27 November
1998, the Agent of Bahrain, referring to the “Interim Report” of Qatar,
supplied the Court with a list of the 82 documents challenged by its Gov-
ernment, together with certain comments which it wished to submit “on
the insufficiency of Qatar’s explanations” ; and whereas, in that letter, the
Agent expressed himself as follows:

“The Order [of 30 March 1998] does not require Bahrain to sub-
mit its observations on that Report before its Reply. However, in
view of the effective abandonment by Qatar of all of the impeached
documents in the face of Bahrain’s proof of forgery, Bahrain con-
siders it appropriate even now to note the situation resulting from
the terms of that Report.
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (ORD. 17 1199) 5

Although the Court’s Order contemplated that Qatar could make
known its ‘definitive’ position in regard to the 82 documents in the
Reply due on 30 March 1999, the fact is that Qatar has already
taken a position which is as ‘definitive’ as it can possibly be. There is
thus no scope for any further definition of Qatar’s position in its
Reply. The status of documents explicitly declared to be non-
existent leaves no room for amplification or qualification by any
subsequent statement.

It follows that Qatar cannot make any further reference to the 82
forged documents, that it will not adduce the content of these docu-
ments in connection with any of its arguments and that, in general,
the merits of the case will be adjudicated by the Court without
regard to these documents. (A list of the documents thus excluded
appears as Annex | to this letter.)”;

and whereas a copy of this letter and its annexes was duly transmitted
to the Agent of Qatar by the Deputy-Registrar;

Whereas, by a letter dated 11 December 1998, the Agent of Qatar
informed the Court that its Government

“[was] .. . preparing its Reply on the merits [but that], in view of
the fact that until 30 September 1998 its attention had been directed
principally to the preparation of its Interim Report on the docu-
ments challenged by Bahrain, Qatar consider[ed] that it [would] not
be possible to finalize its Reply by 30 March 1999”

and accordingly requested “a two-month extension of the time-limit for
the filing of a Reply by each of the Parties, to 30 May 1999”: and
whereas the Registrar, referring to Article 44, paragraph 3, of the Rules
of Court, transmitted a copy of this letter to the Agent of Bahrain;

Whereas, by a letter dated 15 December 1998, the Agent of Qatar,
referring to the letter with annexes, dated 27 November 1998, from the
Agent of Bahrain, stated the following:

“by setting out in its Interim Report the results of its forensic and
historical examination of all of the documents in question and by
indicating its decision to disregard all the challenged documents for
the purposes of the present case, Qatar has given its position with
regard to those documents in advance of the time-limit of 30 March
1999 that was fixed by the Court’s Order. In effectively removing the
documents from consideration in the case, Qatar’s intention was to
enable the Court to address the merits of the case and the Parties to
prepare their replies without further procedural complications”:

and whereas, after challenging the terms of the letter from the Agent of
Bahrain, the Agent of Qatar concluded his letter as follows:
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (ORD. 17 II 99) 6

“As Qatar pointed out in its Interim Report, it goes without say-
ing that if Qatar had had doubts as to the authenticity of these docu-
ments, it would not have introduced them into evidence in these
proceedings. However, so that there be no misunderstanding on this
point, Qatar would like to express here its regret at the situation that
has arisen and the inconvenience that this has caused to the Court
and Bahrain”:

and whereas a copy of this letter was duly transmitted to the Agent of
Bahrain by the Deputy-Registrar;

Whereas, by a letter dated 13 January 1999, the Agent of Bahrain,
acknowledging receipt of the letters of 11 and 15 December 1998 from
the Agent of Qatar, stated that his Government “appreciate[d] Qatar’s
expression of regret for the situation resulting from the submission of the
forged documents”, and that, with regard to the request by Qatar for an
extension of the time-limit, its position was as follows:

“Bahrain has no objection to the modification of the Court’s
Order of 30 March 1998 to accommodate Qatar’s request for a two-
month extension of the time-limit for the Replies. In connection
therewith, Bahrain recalls that the final paragraph of the Order
called for Qatar to provide its ‘definitive position’ on the documents
in its Reply, due on 30 March 1999, Since Qatar states that it has
‘given its position with regard to these documents in advance of the
time-limit’ to the effect that it is ‘removing the documents from con-
sideration in the case’, Bahrain respectfully requests that any modi-
fication of the Order take note of this development” ;

and whereas a copy of this letter was duly transmitted to the Agent of
Qatar by the Deputy-Registrar;

Whereas, in a letter dated 1 February 1999, the Agent of Qatar stated
that he was pleased to note that Bahrain had no objection to the two-
month extension of the time-limit for the filing of the Replies; whereas he
stressed that his Government could not accept the description of the
documents challenged by Bahrain as “forged”; whereas, referring to the
position adopted by Qatar with regard to those documents in its Interim
Report of 30 September 1998, he added:

“This is Qatar’s definitive position. Qatar hereby confirms that it
will not rely on any of those documents in its Reply; nor will it make
any further observations as to their authenticity. In its Reply Qatar
will, however, address the consequences of Qatar’s decision to dis-
regard the challenged documents with respect to its previous
written pleadings, and will provide a document to illustrate
such consequences”:
MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (ORD. 17 IT. 99) 7

and whereas, as far as the Order to be issued by the Court was concerned,
the Agent stated that his Government took the view that “the question of
the nature and substance of such an Order is a matter for the Court
alone”; and whereas a copy of this letter was duly transmitted to the
Agent of Bahrain by the Registrar;

Taking into account the concordant views of the Parties on treatment
of the disputed documents and their agreement on the extension of time-
limits for the filing of Replies,

Places on record the decision of Qatar to disregard, for the purposes of
the present case, the 82 documents challenged by Bahrain;

Decides that the Replies whose submission was directed by the Order
of 30 March 1998 will not rely on these documents;

Extends to 30 May 1999 the time-limit for the submission of those
Replies; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague. this seventeenth day of February, one
thousand nine hundred and ninety-nine, in three copies, one of which will
be placed in the archives of the Court and the others transmitted to the
Government of the State of Qatar and the Government of the State of
Bahrain, respectively.

(Signed) Stephen M. SCHWEBEL,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
